ADVISORY ACTION ATTACHMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
new issues
	The new issues include:
	(1) in claim 1, adding "wherein said complex sipe is delimited by two opposing walls of material, the spacing between these walls being variable along the depth Pc, and the bottom of said complex sipe is connected, in said view in transverse section, by a fillet to each wall, and wherein each fillet of said complex sipe extends obliquely inwards" (emphasis added);
	(2) new claim 18 which recites "wherein said complex sipe comprises a proximal part which extends from the contact face of said block and which has a substantially constant width, and an intermediate joining part connecting the proximal part to the distal part, and wherein the intermediate joining part of said complex sipe has a width that varies progressively along its depth, and the distal part which defines the maximum width of said complex sipe has a width that is constant overall" (emphasis added); and
	(3) new claim 19 which recites "wherein said complex sipe comprises a proximal part which extends from the contact face of said block and which has a substantially constant with [width], and an intermediate joining part connecting the proximal part to the distal part, wherein the intermediate joining part of said complex sipe has a width that varies progressively along its depth, and the distal part which defines the maximum width of said complex sipe has a width that is constant overall, wherein each block of said plurality of blocks is further provided with two sipes each extending from the contact face of said block and having a width that is substantially constant in the direction of the depth Ps, known as a simple sipe, wherein said two simple sipes each have a depth Ps greater than the depth of the proximal part and less than the depth of the intermediate joining part of said complex sipe, and wherein said complex sipe is positioned between said two simple sipes".
remarks
	As to claim 9, examiner notes (A) the claimed fillets read on left and right lower curved portions of the enlarged portion suggested by Japan 205 (JP 01-101205) and (B) "fillet" fails to require a flat surface.
	As to amended claim 1, new claim 18 and new claim 19 in the after final amendment filed 6-14-22, applicant's arguments are not commensurate in scope with the pending claims and are therefore not persuasive because they relate to a claim amendment which has not been entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 29, 2022